,(   '· .....
        AO 245B (Rev. 02/0812019) Judgment in a Criminal Petty Case (Modified)                                                                        Pagel of 1



                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                        v.                                                   (For Offenses Committed On or After November I, 19.87)


                             Alexander Guillen-Rivas                                         Case Number: 3:19-mj-21879

                                                                                             Carlos Cristobal Ruan
                                                                                             Defendant's Attorney


         REGISTRATION NO. 41361298
         THE DEFENDANT:
          IZl pleaded guilty to count(s) I of Complaint
                                                   ~~~~~~~~~~~~~~~~~~~~~~~~~~~




            D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                                   Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                          1

            D The defendant has been found not guilty on count(s)                 ~~~~~~~~~~~~~~~~~~~




            D Count(s)                                                                        dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons.to be
          imprisoned for a term of:

                                        D TIME SERVED                                 .181
                                                                                                         15                         days

            IZl Assessment: $10 WAIVED IZl Fine: WAIVED
            IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                           charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Monday, May 13, 2019
                                                                                         Date of Imposition of Sentence


           Received     J\_; \ (:)-.
                       DUSM
                                                                      F;LED
                                                                       MAY 1 3 2019
                                                           CLERI<, U.S. DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA
           Clerk's Office Copy                           BY                            DEPUTY                                              3: l 9-mj-21879
